The opinion of the court was delivered by
Abbott, J.:
These four consolidated cases involve a dispute between the City of Wichita (City) and the judges of the Wichita Municipal Court on one side, and Sedgwick County District Judge Paul Buchanan, Chief Judge of the Eighteenth Judicial District, and Sedgwick County Sheriff Mike Hill on the other.
At all times pertinent, the prisoners of the City were held in the Sedgwick County Jail at the county’s expense. Pending completion of new jail facilities, frequent crises were occurring concerning the jail exceeding its maximum capacity.
In case No. 81,491, Judge Buchanan issued a show cause order on his own motion, held two hearings, and ordered the release of approximately 71 municipal court prisoners on their city charges. Pie concluded their incarceration was for nonpayment of fines and costs and that their incarceration amounted to being held for the payment of a debt to the City in violation of § 16 of the Kansas Constitution Bill of Rights.
A few days later, William W. Russ, Jr., an inmate in the jail by reason of his failure to pay fines imposed by the municipal court, completed an inmate request form and directed it to Judge Buchanan. Russ stated in part: “I would like a reconsideration to an OR bond, so I can secure gainful employment, and pay the fines levied by the municipal court.”
Judge Buchanan directed that the request be filed as a habeas corpus action and it became case No. 81,632. Judge Buchanan ordered Russ released on the city charges (and held him in jail on pending felony charges). Later, on his own motion, Judge Buchanan added nine other prisoners as petitioners in that case. As to those nine prisoners, he modified what appeared to be a “cash-only” bond condition regarding the incarceration of Robert E. *867Martin, Jr., found the petition moot as to six of the remaining eight prisoners, and denied the petition as to the two others.
The two other cases (No. 81,497, naming Sheriff Hill a respondent, and No. 81,509, naming Judge Buchanan a respondent) are original proceedings in mandamus filed in the Supreme Court by the City. These cases mainly seek to prevent Sheriff Hill from releasing city prisoners being held on a pay-before-release status, without the consent of the Wichita Municipal Court or without satisfaction of their bond conditions, and to prevent Judge Buchanan from unilaterally ordering the release of such pay-before-release prisoners.
This dispute concerns (1) Judge Buchanan’s conclusions regarding the procedures used by the judges of the Wichita Municipal Court to incarcerate, and hold on a pay-before-release basis, persons who have failed to pay fines and costs imposed for violations of ordinances of the City or, apparently as in most if not all of the cases involved here, persons who have failed to pay their fines and costs and also have subsequently failed to appear at a prescribed time-to-pay docket as personally ordered on a previous occasion by one of the municipal court judges; and (2) Judge Buchanan’s orders releasing certain of those persons from the jail and/or from their city charges and modifying what Judge Buchanan presumed to be the cash-only bond condition of Martin.
The Supreme Court appointed the Honorable Stephen D. Hill, Chief Judge of the Sixth Judicial District, a Commissioner of the Supreme Court, to delineate and simplify the issues in these cases and to hear testimony and make findings of fact necessary for a proper resolution of the issues. The report of the Commissioner was filed on April 7, 1999.
I. JURISDICTION
This issue mainly concerns Judge Buchanan’s release of the 71 prisoners, his orders regarding Martin, and his rulings as to 8 inmates, other than Martin, whom Judge Buchanan added to Russ’ habeas corpus action. Russ is discussed later in this opinion.
The Commissioner concluded Judge Buchanan lacked jurisdiction as to the 71 prisoners, as to Martin, and as to the 8 others added to Russ’ habeas corpus action.
*868As to the 71 prisoners whom Judge Buchanan ordered released, Judge Buchanan ruled they were being held for a debt owed to the City and that their detention was in violation of § 16 of the Kansas Constitution Bill of Rights. Section 16 of the Kansas Constitution Bill of Rights provides: “No person shall be imprisoned for debt, except in cases of fraud.”
The City argues Judge Buchanan had no jurisdiction to order the release of these prisoners because he decided issues not raised by any party; there were no pleadings filed in the case; he failed to give the City and the Wichita Municipal Court sufficient notice to allow them to prepare for the hearings; he joined the 71 prisoners without establishing any criteria by which to determine commonality of issues; and he granted wholesale relief to this group of inmates without examining the specific facts and law applicable to each individual inmate’s situation.
The City also argued there was no case or controversy before the trial court; rather, it was Judge Buchanan who created a controversy of his own making by exceeding his judicial authority and by becoming a de facto party and active participant with adversarial interests in the case. The City notes that none of the prisoners contested the authority of the municipal court judges to commit them to jail.
The City makes numerous other arguments that we do not deem necessary to set forth, as we agree from the record before us that the trial court did not have jurisdiction.
The Commissioner concluded Judge Buchanan lacked jurisdiction in this matter for the following reasons:
1. None of the 71 prisoners created a case in controversy for adjudication in the district court and none of the prisoners requested the district court for relief of any land. None of the 71 prisoners filed a petition for writ of habeas corpus; none appealed his or her municipal court conviction or contempt judgment; none attempted to pursue statutory provisions found in K.S.A. 12-4601 and K.S.A. 1999 Supp. 22-3609 for prosecuting an appeal from a municipal court conviction; and none filed or had filed on his or *869her behalf a civil suit in district court challenging his or her confinement or bond conditions.
2. All of the pleadings in this case'Were manufactured by Judge Buchanan himself, and there were no parties in the traditional legal sense of the term. The only case in controversy as to these 71 prisoners is that which was created by Judge Buchanan by issuing an order to Sheriff Milce Hill to show cause why these 71 prisoners should not be released, as it appeared they were being held “for the payment of fines only” and that “such persons have been held in custody for sufficient lengths of time to give rise to a presumption that such persons are without funds to pay such fines, and that it appears that such persons are imprisoned solely for the payment of debt in violation of the Fourteenth Amendment to the United States Constitution and the Kansas Constitution Bill of Rights, § 16.” No reported cases have been found where a court sua sponte initiated habeas corpus relief.
3. Judge Buchanan’s authority as Chief Judge of the Eighteenth Judicial District does not include the authority to release these municipal court prisoners on his own motion.
4. No case in controversy was before Judge Buchanan, and he lacked jurisdiction to release these 71 inmates.
We agree that Judge Buchanan had no jurisdiction as to these prisoners, and his orders releasing them on their city convictions are vacated.
II. ROBERT E. MARTIN, JR.
Likewise, as to Robert E. Martin, Jr., Judge Buchanan had no jurisdiction over Martin because Martin filed nothing with the district court and requested no relief from the district court. Further, Judge Buchanan had no evidence at all, other than the ambiguous jail summary sheet on Martin and an assistant county counselor’s statements that Martin’s bond, set by the City’s municipal court, was cash-only. Judge Buchanan’s ruling was based on an assumption or factually unsupported conclusion regarding the nature of Martin’s bond. Whether a cash-only bond violates § 9 of the Kansas Constitution Bill of Rights was not properly before Judge Buch*870anan and is not properly before this court. Judge Buchanan’s order regarding Martin and his ruling as to a cash-only bond are vacated.
III. REMAINING EIGHT INMATES
Again, these inmates requested no relief; thus, there was no case in controversy and for the reasons set forth above we hold Judge Buchanan had no jurisdiction over the remaining eight inmates.
IV. WILLIAM W. RUSS, JR.
William Russ’ inmate request form asked only that Judge Buchanan consider changing Russ’ status from “pay before release” on two municipal court convictions and from “time to pay” on two others to an OR bond. The City was not represented at the hearing on the Russ request apparently because the City had not been given official notice of the hearing. In the absence of any attorney representing the City or the municipal court judges, Judge Buchanan sustained the petition for writ of habeas corpus and ordered the immediate release of Russ on his city charges.
The evidence before Judge Buchanan during the brief hearing on Russ’ inmate request form consisted only of (1) a statement by an assistant county counselor that the sheriff s information indicated Russ had been convicted of several violations of city ordinances and that Russ owed $199 before he could be released on the city charges and, apparently, (2) a copy of the order from the municipal court committing Russ on a pay-before-release basis for those convictions. As to Russ, the record indicates there was no other testimony or evidence of any kind regarding his status, no evidence whether Russ had failed to appear before the municipal court as ordered, no evidence or ruling regarding any municipal court contempt procedures that may or may not have been followed in Russ’ case, and no evidence regarding any attempt by Russ to obtain release or modification of his bond conditions from the municipal court. We believe that, in light of the foregoing, there were insufficient grounds for ordering that Russ be released on his city charges. Thus, we reverse the district court’s order releasing Russ from his city charges.
*871In so holding, we do believe it appropriate to note our longstanding rule that mandamus is a proper remedy where the essential purpose of the proceeding is to obtain an authoritative interpretation of the law for the guidance of public officials in their administration of the public business. Legislative Coordinating Council v. Stanley, 264 Kan. 690, Syl. ¶ 2, 957 P.2d 379 (1998). While in this action we do not reach the question of the nature of the contempt proceedings before the City in Russ’ case and other cases, or the question of the jurisdiction of the municipal court to hear an indirect contempt proceeding in a proper case before us with similar facts, and on a similar record as to the municipal court procedures followed here, we doubtless would be skeptical of the City’s contentions that the proceedings sounded in indirect contempt and of the City’s ability to meet its burden to show it had statutory or other authority to proceed with an indirect contempt action.
V. MANDAMUS ACTIONS
The remaining two cases are the mandamus actions filed by the City against Sheriff Hill and Judge Buchanan.
Sheriff Hill argued that he complied with a court order when he released the municipal court prisoners and that he could have been held in contempt had he not obeyed Judge Buchanan’s orders. Sheriff Hill asserts that his compliance with Judge Buchanan’s order was not only proper but was a prudent course of action as well.
The Commissioner concluded that a writ of mandamus should not be issued against Sheriff Hill because he could find no wrongdoing on the part of Sheriff Hill and that he had acted during these cases in accordance with the orders of the district court which had apparent jurisdiction. We agree.
The mandamus action against Sheriff Hill is denied.
The Commissioner recommended that a writ of mandamus not be issued against Judge Buchanan. We deny the petition for writ of mandamus for the reason that this court’s holdings in Nos. 81,491 and 81,632 are sufficiently instructive regarding the matter.
In summary:
*872A. As to the 71 prisoners, we reverse Judge Buchanan’s ruling ordering their release for the reason that he lacked jurisdiction to enter his order. Because he had no jurisdiction over these inmates, his ruling that these prisoners were being held for debt in violation of § 16 of the Kansas Constitution Bill of Rights is vacated as well.
B. As to Martin, we reverse Judge Buchanan’s ruling ordering Martin’s bond be either by cash or by surety for the reason Judge Buchanan lacked jurisdiction over Martin and lacked jurisdiction to enter his order.
C. As to the additional inmates, besides Martin, added to Russ’ habeas corpus action, we hold that Judge Buchanan had no jurisdiction over them and that any rulings made in connection with his consideration of those eight are vacated.
D. As to Russ, we hold that habeas corpus relief does not lie under the facts of this case, and we reverse the order releasing Russ from his city charges.
E. We deny the request for a writ of mandamus against Sheriff Hill for the reason that Hill was merely complying with what appeared to be valid and lawful orders of the district court.
F. We deny the request for a writ of mandamus against Judge Buchanan for die reason diat this court’s holdings in the two appeals are sufficiently instructive regarding the matter considered herein.
Six, J., not participating.
Steve Leben, District Judge, assigned.1